. . ..



                                 ;


                     v...:...


OFFICE   OF THE A?TORNEY         GENERAL   OF TEXAS
                   AUSTIN
    8ald stkawa41doss not *uWimo    ths appeintment ef a utw
    phur ior the +otwt judge. IR bU porkof WII r%m$omontwe
    dlwot yeur actoRJ on to bur opiaE:ol¶#Roll.em262 nnd e-l&J&,
    oopirr crf whiah are mzuloasxi
                                 l’oryour aanvszt~anoa.
             Therefers,‘In view of what fs Ml& in l&o above EaeR-
    ticmld0 taioas arbathe abova,olted citcttut~a
                                               fro0Irm eavi6Oa
    that It Ys OUT oplniorr t&et the pntvlsians OS Azf&LoIs~
                                                           391Pe
-   (papagraph a) wtid  emtrol arid the paymitt&or a utunographer
    tar   the   ocwity    jut&o   waild be  ovemofl b;r the s&d% You are
    turther     sdrlned    that   krtiale 3802, hau 1~)applioetionttvthe
    quesu@R URder oonsMePatlcm,
             Trur6ingthab           the forogaln@rully annwsrryaur ln-
    qd.Py,we are
                                                   Yours very trray
                                               A’CR2RR?Z
                                                       CUERJZRAt
                                                              QY l!K&W